By the Court.
These are actions of tort to recover compensation for personal injuries arising out of a collision of automobiles. Verdicts were returned for the plaintiffs. The only questions argued by the defendant relate to damages to the plaintiff Rita Menard. The defendant in his brief states those issues to be as follows: “Did the trial justice err — (a) In permitting a physician for the plaintiff Rita Menard, p.p.a., to testify that probably, in his opinion, future medical attention may probably be required; and — (6) In charging the jury that they may find for the plaintiff Rita Menard, p.p.a., where 'there is a reasonable probability that she may be called upon to have to undergo any further or future medical treatment. ’ ”
The attending physician gave testimony to the effect that when he last examined this plaintiff he found a lump on the upper eyelid which would probably require excision in the future. There was no error in the admission of the evidence or in the charge. The case on this point is covered in principle by Pullen v. Boston Elevated Railway, 208 Mass. 356. It is not necessary to review decisions from other jurisdictions cited by the defendant.
Other exceptions taken by the defendant are not argued and are treated as waived.

Exceptions overruled.